Mr. Justice Moore
delivered the opinion of the court.
1, 2. The transcript filed herein contains a copy of the demurrer, duplicates of the orders made by the Circuit Court, copies of the verdict, the judgment, the notice of appeal, the undertaking therefor, the exception to the sufficiency of the sureties thereon, and the ruling of the court in relation thereto, to which the certificate of the clerk is appended. There have also been sent up the original papers filed in the Justice’s Court and copies of orders made therein to which the clerk also attaches his certificate. No bill of exceptions, however, accompanies the transcript.
The appellant’s counsel assigns as errors alleged to have been committed by the trial court its action in overruling the demurrer, its refusal to instruct the jury as requested, and its giving of instructions to which exceptions were taken. None of these matters are properly before us for consideration, except the ruling upon the demurrer, for the objection that the complaint does not state fhcts sufficient to constitute a cause of action is never waived: Section 72, L. O. L. An examination of the averments of the complaint, as hereinbefore set forth, will show that the initiatory pleading is sufficient in all particulars. The judgment should therefore be affirmed, and it is so ordered.
Aeeirmed.